UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 22,2013 THE RADIANT CREATIONS GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 333-136663 45-2753483 (State of other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1320 South Killian Drive Lake Park, Florida (Address of principal executive offices) (Zip Code) (561) 420-0830 Registrant’s telephone number, including area code: (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 1 - REGISTRANT'S BUSINESS AND OPERATIONS Item 1.01 Entry into a Material Definitive Agreement. On September 30, 2013, the Board of Directors of The Radiant Creations Group, Inc. (the “Company”) approved and adopted The Radiant Creations Group, Inc. 2013 Stock Option Plan (the “Plan”). The purpose of the Plan is to increase the interest of officers, employees, consultants and advisors of the Company in its future growth and success through the added incentive created by the opportunity afforded for stock ownership under the Plan. The Company, through the Plan, seeks to motivate officers, employees, consultants and advisors and to attract highly competent individuals whose judgment, initiative and continuing effort will contribute to the success of the Company. The aggregate number of shares of common stock of the Company that may be issued pursuant to the Plan is 35,000,000 shares. SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits Exhibit Index Exhibit No.: Description: Stock Option Plan SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: September 30,2013 THE RADIANT CREATIONS GROUP, INC. By: /s/ Gary R. Smith Gary R. Smith Chairman and hief Executive Officer 2
